Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 1 of 7 PagelD #: 336

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet I Eu ER

UNITED STATES DISTRICT COURT FEB 95 2070
NORTHERN DISTRICT OF WEST VIRGINIA U.S. DISTRICT C

 

OURT-WVND

 

 

 

 

) CLARKSBURG, WV 26301
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
V. )
SCOTT D. TINGLER Case Number: 1:19CR27
) USM Number: 12910-087
)
) Jason Wingfield
) Defendant’s Attorney
THE DEFENDANT:
MW pleaded guilty to count(s) One (1) and Two (2)
L] pleaded nolo contendere to count(s)
which was accepted by the court.
[-] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 841(a)(1), Conspiracy to Distribute Controlled Substances Outside the 08/14/2018 One

841(b)(1)(C), and 846 Bounds of Professional Medical Practice
26 U.S.C. § 7206(1) Filing Fraudulent Tax Return 04/10/2015 Two

(_] See additional count(s) on page 2
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

CJ Count(s) ; is/are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

January 29, 2020

 

Date of Imposition of Judgment

Signature of Judge 7

Honorable frene M. Keeley, United States District Judge

 

 

Name and Title of Judge

Ze I, Avy

 

Date
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 2 of 7 PagelD #: 337

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 7
DEFENDANT: SCOTT D. TINGLER

CASE NUMBER: 1:19CR27
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: One Hundred Twenty-One (121) months on Count One (1) and Thirty-Six (36) months on Count Two (2), to be

served concurrently.
[A The court makes the following recommendations to the Bureau of Prisons:
[] That the defendant be incarcerated at an FCI or a facility as close to as possible;
[] and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
(] including the 500-Hour Residential Drug Abuse Treatment Program.

 

[W That the defendant be incarcerated at FC] Morgantown or a facility as close to his home in
Morgantown, West Virginia as possible:

[] and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
(_] including the 500-Hour Residential Drug Abuse Treatment Program.

 

[vl That the defendant be given credit for time served from June 20, 2019, through July 2, 2019.
O

[-] That the defendant be allowed to participate in any educational or vocational opportunities while incarcerated, as determined by
the Bureau of Prisons.

vf Pursuant to 42 U.S.C. § 14135A, the defendant shall submit to DNA collection while incarcerated in the Bureau of Prisons,
or at the direction of the Probation Officer.

[| The defendant is remanded to the custody of the United States Marshal.
[.] The defendant shall surrender to the United States Marshal for this district:

[] at a.m. Ll pm. on
[| as notified by the United States Marshal.

 

[¥\ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

 

 

 

 

(_] before 12:00 pm (noon) on

C1 as notified by the United States Marshal.

[-] as notified by the Probation or Pretrial Services Office.

W on_ March 2, 2020, by noon __, as directed by the United States Marshals Service.

CJ
RETURN

T have executed this judgment as follows:

Defendant delivered on to
at , with a certified copy of this judgment.

UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 3 of 7 PagelD #: 338

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 _ f,
DEFENDANT: SCOTT D. TINGLER
CASE NUMBER:  1:19CR27

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : Three (3) years on Count One and a term of
One (1) year on Count Two, both such terms to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

hed ee

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[|] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable}

4, 1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. wi You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [-] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 4 of 7 PagelD #: 339

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3A — Supervised Release
Judgment—Page 4 of 7

 

DEFENDANT: SCOTT D. TINGLER
CASE NUMBER: 1:19CR27

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.

BY

10.

HH.
12.

13.

14.

15.

16.
17.

18.

19.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
you must report to the probation officer, and you must report to the probation officer as instructed.

You shall not commit another federal, state or local crime.

You shall not unlawfully possess a controlled substance. You shall refrain from any unlawful use of a controlled substance. You shall
submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
probation officer.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You shall not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
designer stimulants.

You shall not frequent places that sell or distribute synthetic cannabinoids or other designer stimulants.

Upon reasonable suspicion by the probation officer, you shall submit your person, property, house, residence, vehicle, papers,
computers, or other electronic communications or data storage devices or media, or office, to a search conducted by a United States
Probation Officer. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants that
the premises may be subject to searches pursuant to this condition.

You are prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who possess a potentially
vicious or dangerous animal. The probation officer has sole authority to determine what animals are considered to be
potentially vicious or dangerous.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 5of7 PagelD #: 340

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 7
DEFENDANT: SCOTT D. TINGLER

CASE NUMBER: 1:19CR27

SPECIAL CONDITIONS OF SUPERVISION

1. You must not use or possess any controlled substances without a valid prescription. If you do have a valid prescription,
you must disclose the prescription information to the probation officer and follow the instructions on the prescription.

2. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to
obstruct or tamper with the testing methods.

3. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.
You must also report any financial settlements to the probation office.

4. You must provide the probation officer with access to any requested financial information and authorize the release of any
financial information. The probation officer may share financial information with the U. S. Attorney's Office.

5. If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Court ordered
schedule of payments. You must also notify the court of any changes in economic circumstances that might affect the ability
to pay this financial penalty.

6. You must immediately begin making financial penalty payments of $25 per month, due by the fifth of each month.
These payments shall be made during incarceration, and if necessary, while on supervised release.

7. You must relinquish your pharmacy license and not seek reinstatement of any pharmacy license, nor seek a new pharmacy
license. You must not seek employment in any position which requires or permits you to handle or dispense
controlled substances during any time period in which you are under the jurisdiction of the Court.

8. Unless excused for legitimate reasons, if not in compliance with the condition of supervision requiring full-time
employment at a lawful occupation, you may be required to perform up to 20 hours of community service per week
until employed, as approved by the probation officer.
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 6 of 7 PagelD #: 341

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of f

DEFENDANT: SCOTT D. TINGLER
CASE NUMBER: 1:19CR27

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* IVTA Assessment**
TOTALS = § 200.00 $ 507,942.42 $ 0.00 § 0.00 § 0.00
[1] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.

(| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(j), all nonfederal victims must be
paid before the United States is paid.

The victim's recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if and when the victim
receives full restitution.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Victim One 474,998 00 474,998.00 | 2nd
Victim Two 32,944.42 32,944.42 ‘st until paid in full
TOTALS $ 507,942.42 g 507,942.42

 

[Mf See Statement of Reasons for Victim Information

Wf Restitution amount ordered pursuant to plea agreement $ 507,942.42

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(The court determined that the defendant does not have the ability to pay interest and it is ordered that:
f{_ the interest requirement is waived for the [1 fine MW restitution.

Cl the interest requirement forthe 1 fine (1) restitution is modified as follows:
*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub, L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 1:19-cr-00027-IMK-MJA Document 69 Filed 02/05/20 Page 7 of 7 PagelD #: 342

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 —- Schedule of Payments

Judgment — Page 7 of 7

DEFENDANT: SCOTT D. TINGLER
CASE NUMBER: 1:19CR27

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

508, 142.42

A (@ Lump sum payment of $ due immediately, balance due

(7 not later than , Or
WI inaccordancewith 1 C OF D, OF, iM F, or Mf G below: or

B  [) Payment to begin immediately (may be combined with IC, [D, [IF,or ( G below); or

 

C (] Payment in equal (e.g., weekly, monthly, quarterly) installments of § over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D  (] Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  W Special instructions regarding the payment of criminal monetary penalties: $200 Special Assessment Fee is paid in full.

Financial obligations ordered are to be paid while the defendant is incarcerated, and if payment is not completed during
incarceration, it is to be completed by the end of the term of supervised release; or

G [4 Special instructions regarding the payment of criminal monetary penalties:

The defendant shall immediately begin making restitution payments of $25.00 per month, due by the fifth of each month. These
payments shall be made during incarceration, and if necessary, during supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to Clerk, U.S. District Court, Northern District of West Virginia, P.O. Box 1518,
Elkins, WV 26241.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[| Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

Cl The defendant shall pay the cost of prosecution.

CO

The defendant shall pay the following court cost(s):

Y The defendant shall forfeit the defendant’s interest in the following property to the United States:
Any property constituting or derived from proceeds obtained directly or indirectly as a result of his offenses of conviction, totaling
$1,845,000, which represents the proceeds the defendant received in connection with his role in the drug offense.

Payments shall be peace in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,

(5) fine principal, (6) fine interest (7) community restitution, (8) JVTA assessment, (9) pena ties, and (10) costs, including cost of
prosecution and court costs.
